      Case 1:19-cr-00743-PGG Document 41 Filed 06/28/21 Page 1 of 1




June 28, 2021

VIA ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
United States Courthouse
40 Centre Street                                       June 29, 2021
New York, New York 10007

        Re:     United States v. Carmichael, 19 CR 743 (PGG)

Dear Judge Gardephe:

With the government’s consent, I write to seek a bail modification for Mr. Carmichael
so that he can travel from his home in the Middle District of Florida to Ft. Lauderdale,
Florida over the Fourth of July holiday to visit with family. If permitted to travel, Mr.
Carmichael will provide a detailed itinerary to his supervising pretrial officer. Mr.
Carmichael has been out on bail since his arrest in September 2019. Mr. Carmichael
has been fully compliant with his bail conditions. His bail conditions permit travel
throughout Florida for the purpose of work, but he must seek the Court’s consent to
travel for personal reasons.

Thank you.

Respectfully submitted,
/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender


cc:     AUSA Benjamin Schrier (by ECF)
        FL-USPO Ivette Suarez (by email ivette_suarez@flmpt.uscourts.gov)
